Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This action is responsive to application communication filed on 9/16/2022.
2. 	Claims 1, 3-11 and 13-20 are pending in the case. 
3. 	Claims 2 and 12 are cancelled. 
4.	Claims 1, 10 and 11 are independent claims. 



Applicant’s Response
	In Applicant’s response dated 9/16/2022., applicant has amended the following:
a) Claims 1,8-11, 19 and 20
b) Figure 7
Based on Applicant’s amendments and remarks, the following objections previously set forth in Office Action dated 6/21/2022 are withdrawn:
a) Objection to Drawings

	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-11, 13,16,17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Verlaan et al. (hereinafter “Verlaan”), U.S. Published Application No. 20130117657 A1 in view of Mimlitch et al. (hereinafter “Mimlitch”), U.S. Published Application No. 20200210152 A1, in further view of Baumann, Ralf, U.S. Published Application No. 20050229156 A1.
Claim 1:
Verlaan teaches A method, comprising: displaying, by one or more processors, a first code snippet and a second code snippet from a first code in a first panel on a display device, ; (e.g., displaying one or more snippet codes (i.e., first and second code snippet) representing one or more controls from a web page code (i.e., first code) in a section 210 of a display window (i.e., display panel area) as shown in Figure 2 par. 6; The web template author can insert static markup language snippets representing one or more configurable controls of a web template into a static markup language-based authoring tool. Par. 25; The Snippet section 210 presents the static markup code for the configurable control that is selected from the ribbon 202. The snippet presented in the Snippet section 210 includes one or more enabled static markup language instructions for a static markup language preview of the configurable control and one or more disabled CMS instructions for the configurable control.)


receiving a code customization request; (e.g., requesting code customization via configurating properties and selecting “update” button  par. 24; The Customization section 212 includes a property grid for configuring properties of a selected configurable control. In this manner, the author can provide some customization to the configurable control through the snippets gallery interface. A reset button 214, when selected, resets the property grid to its default state. An update button 216, when selected, pushes the entered properties to the preview to render the configurable control in its customized state.)
customizing the first code snippet in response to the request; (e.g., adopting the configurating properties to customize the snipped of code when “update” button is selected  par. 24; The Customization section 212 includes a property grid for configuring properties of a selected configurable control. In this manner, the author can provide some customization to the configurable control through the snippets gallery interface. A reset button 214, when selected, resets the property grid to its default state. An update button 216, when selected, pushes the entered properties to the preview to render the configurable control in its customized state.)

displaying on the display device a preview of executing the code having the customized first code snippet in a preview window; ( displaying a preview of executing the customized snippet of code as shown in area 206 of Figure 2 par. 23; The Preview section 206 displays an approximate preview of the configurable control as it would be displayed in a webpage that is built on a web template that includes the configurable control.)
inserting and running, by the one or more processors, the code having the customized first code snippet in an application; and (e.g., insert customized snippet of code in a web page application par. 23; When actually inserted into a web template authoring tool or a webpage, the rendered Page Field will be stylized by virtue of customization properties entered into the Customization section 212 and by any style sheet designated for the webpage by the web template author.)

Verlaan fails to expressly teach highlighting, on the display device, the displayed first code snippet in a color different from the second code snippet; 
synchronously displaying with the displaying the first the first code snippet on the display device an annotation related to the first code snippet in a second panel;

However, Mimlitch teaches highlighting, on the display device, the displayed first code snippet in a color different from the second code snippet; (e.g., varying color-coded text for each block of code (i.e., first and second code snippet) par. 31; In another aspect of this system, the program instructions configured to create the graphical coding environment, further define a set of instructions, stored on the memory, to color code two or more graphical programming blocks with different predefined colors. Par. 32; In another aspect of this system, the color code set of instructions are further configured to color code the textual programming language in the display window adjacent to the one or more graphical programming blocks such that the color of the textual programming language matches the color of the graphical programming block. Par. 132; Color coding of the portions of the text to match the blocks and arguments can also be implemented to assist the student to understand what parts of the block became what parts of the text. Par. 160; Code Blocks can have features similar to text editors, such as color-coded text, auto-indention, autocomplete, bracket support, etc.)

synchronously displaying with the displaying the first the first code snippet on the display device an annotation related to the first code snippet in a second panel; (e.g., synchronously displaying help information (i.e., annotation) related to a first code in a pop up window panel par. 187; FIG. 12B is the same as FIG. 12A. The user however has hovered the cursor 258 over a portion of text “% d” 390 that the user is unfamiliar with as is does not appear in the Print block 360. A pop-up window 392 with a help description 394 appears to aid the user in understanding the text portion 390 of the C statement 368.)

In the analogous art of developing controls with an editor for online web pages or applications, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the authoring tool for configuring controls as taught by Verlaan to include color coded text and help information in a pop up window panel Mimlitch to provide the benefit of easily matching code with controls and quickly determining help information for corresponding code to better improve editing and programming techniques. 

	Verlaan/Mimlitch fails to expressly teach the first code not having any annotations;
	However, Baumann teaches the first code not having any annotations;  (par. 7; Storing the comments separately from the source code results in providing the source code without comments at first.)
In the analogous of art of providing comments with source code, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the authoring tool for source code as taught by Verlaan/Mimlitch to provide comments separately from the source code as taught by Baumann to provide the advantage of users of the source code, e.g., customers, do not see directly which comments are included within the source code and to better manipulate the usage of comments. (see par. 7, par. 9; Baumann)


Claim 3 depends on claim 1:
Verlaan fails to expressly teach wherein the customizing includes inserting a second code into the first code snippet. 

However, Mimlitch teaches wherein the customizing includes inserting a second code into the first code snippet. (e.g., standard inserting of block of code within a body of code par. 35; insert the standard textual coding language into the coding programming block defined in the graphical program, at a position defined by a user and within the coding programming block, when the graphical block is selected by a user and the user defines said position for insertion. par. 71; FIGS. 15A-15D illustrate a function to add Graphical Blocks into an Existing Code Block by automatically converting the Graphical Block to text during the insertion;)

In the analogous of developing and previewing controls for online web pages or applications, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the authoring tool for configuring controls as taught by Verlaan to include inserting blocks of code as taught by Mimlitch to provide the benefit of easily facilitating editing techniques for code development. 

Claim 6 depends on claim 3:
Verlaan teaches wherein the customizing is in response to receiving activation of a toggle switch. (e.g., wherein the customizing based on configurable properties is in response to receiving activation of a “update” button (i.e., toggle switch)  par. 24; The Customization section 212 includes a property grid for configuring properties of a selected configurable control. In this manner, the author can provide some customization to the configurable control through the snippets gallery interface. A reset button 214, when selected, resets the property grid to its default state. An update button 216, when selected, pushes the entered properties to the preview to render the configurable control in its customized state.)

Claim 7 depends on claim 1:
Verlaan/Mimlitch teaches wherein the customizing includes modifying a variable in the first code snippet.  (e.g., using variables  within the snippet of code to create functionality Mimlitch par. 195; FIG. 15B shows the same scene as FIG. 15A with the addition that the user is dragging a Variable Iterator block 434 into the Code Block 430. The application or invention will allow the Variable Iterator block 434 to be dropped only into valid locations. )  

Claim 8 depends on claim 1:
Verlaan teaches further comprising:
receiving a scroll command, (e.g., scrollable area 210 as shown in Figure 2) 
in response to the scroll command, displaying a third code snippet from the first code in the first panel; (e.g., displaying one or more snippet codes (i.e., first and second code snippet) representing one or more controls from a web page code (i.e., first code) in a scrollable section 210 of a display window (i.e., display panel area) as shown in Figure 2 par. 6; The web template author can insert static markup language snippets representing one or more configurable controls of a web template into a static markup language-based authoring tool. Par. 25; The Snippet section 210 presents the static markup code for the configurable control that is selected from the ribbon 202. The snippet presented in the Snippet section 210 includes one or more enabled static markup language instructions for a static markup language preview of the configurable control and one or more disabled CMS instructions for the configurable control.)
highlighting the displayed third code snippet. (e.g., identifying the beginning and the end of a snippet (e.g., “begin Pagefield snippet” and “end Pagefield snippet”) as shown in Figure 2)

Verlaan fails to expressly teach
synchronously displaying with the displayed third code snippet a third annotation related to the third code snippet in the second panel; 

However, Mimlitch teaches 
synchronously displaying with the displayed third code snippet a third annotation related to the third code snippet in the second panel; (e.g., synchronously displaying help information (i.e., annotation) related to a first code in a pop up window panel par. 187; FIG. 12B is the same as FIG. 12A. The user however has hovered the cursor 258 over a portion of text “% d” 390 that the user is unfamiliar with as is does not appear in the Print block 360. A pop-up window 392 with a help description 394 appears to aid the user in understanding the text portion 390 of the C statement 368.)
highlighting the displayed third code snippet. (e.g., highlighting with color-coded text for each block of code (i.e., third code snippet) par. 31; In another aspect of this system, the program instructions configured to create the graphical coding environment, further define a set of instructions, stored on the memory, to color code two or more graphical programming blocks with different predefined colors. Par. 32; In another aspect of this system, the color code set of instructions are further configured to color code the textual programming language in the display window adjacent to the one or more graphical programming blocks such that the color of the textual programming language matches the color of the graphical programming block. Par. 132; Color coding of the portions of the text to match the blocks and arguments can also be implemented to assist the student to understand what parts of the block became what parts of the text. Par. 160; Code Blocks can have features similar to text editors, such as color-coded text, auto-indention, autocomplete, bracket support, etc.)

In the analogous art of developing controls with an editor for online web pages or applications, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the authoring tool for configuring controls as taught by Verlaan to include color coded text and help information in a pop up window panel Mimlitch to provide the benefit of easily matching code with controls and quickly determining help information for corresponding code to better improve editing and programming techniques. 

Claim 10:
	Independent claim 10 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1, to reject claim 10.

Claim 11:
	Independent claim 11 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1, to reject claim 11.

Claims 13, 16 and 17:
Claims 13, 16 and 17 are substantially encompassed in claims 3, 6 and 7, respectively; therefore, Examiner relies on the same rationale set forth in claims 3, 6 and 7 to reject claims 13, 16 and 17:

Claim 19 depends on claim 11:
Claim 19 is substantially encompassed in claim 8, therefore, Examiner relies on the same rationale set forth in claim 8, to reject claim 19.


Claims 4, 5, 9, 14, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Verlaan/Mimlitch/Baumann as cited above and applied to claims 1 and 11, respectively, in further view of Chawla et al. (hereinafter “Chawla”), U.S. Published Application No. 20170228711 A1.
Claim 4 depends on claim 3:
Verlaan/Mimlitch/Baumann fails to expressly teach wherein the second code includes executable instructions for receiving an email address.

However, Chawla teaches wherein the second code includes executable instructions for receiving an email address. (e.g., Checkout Widget code for receiving email address; (e.g., Email my social media contact list),  as shown in Figure 7Q; see Chawla; par. 171; In one embodiment, the user may choose to promote the newly available integration on one or more social media feeds, e.g., 709. For example the user may desire to post the integration availability on their social media stream directly, post on the streams of their connections, email their social media connections, message their social media connections through an integrated social media messaging network, and/or the like. Par. 299; A user table 2319c user table includes fields such as, but not limited to: user_id, user_name, customer_id, credit_card_number, expiration_date, CVV, address, email, and/or the like. )

In the analogous of developing and previewing controls for online web pages or applications, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the authoring tool for configuring controls as taught by Verlaan/Mimlitch/Baumann to include snippet of code for generating widget controls as taught by Chawla to provide the benefit of allowing a merchant to facilitate transactions with customers to better meet their online business needs. (see Chawla; par. 54) 

Claim 5 depends on claim 3:
Verlaan/Mimlitch/Baumann fails to expressly teach wherein the second code includes executable instructions for saving a card for payment

However, Chawla teaches wherein the second code includes executable instructions for saving a card for payment. (e.g., Checkout Widget code for saving a card payment as shown in Figures 1B, 7F and  7(O), see Chawla; Figure 1B; save credit card info for future purchases)
In the analogous of developing and previewing controls for online web pages or applications, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the authoring tool for configuring controls as taught by Verlaan/Mimlitch/Baumann to include snippet of code for generating widget controls as taught by Chawla to provide the benefit of allowing a merchant to facilitate transactions with customers to better meet their online business needs. (see Chawla; par. 54) 


Claim 9 depends on claim 1:
Verlaan/Mimlitch/Baumann fails to expressly teach completing a transaction with the application running the first code with the customized first code snippet and wherein the transaction includes payment for a purchase. 

However, Chawla teaches completing a transaction with the application running the first code with the customized first code snippet and wherein the transaction includes payment for a purchase. (e.g., Widget code for purchase via credit card payment as shown in Figures 1B, 7F and  7(O), see Chawla; Figure 1B; submit credit card info for purchase transactions)
In the analogous of developing and previewing controls for online web pages or applications, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the authoring tool for configuring controls as taught by Verlaan/Mimlitch/Baumann to include snippet of code for generating widget controls as taught by Chawla to provide the benefit of allowing a merchant to facilitate transactions with customers to better meet their online business needs. (see Chawla; par. 54) 

Claims 14 and 15:
Claims 14 and 15 are substantially encompassed in claims 4 and 5, respectively; therefore, Examiner relies on the same rationale set forth in claims 4 and 5, to reject claims 14 and 15:


Claim 18 depends on claim 17:
Verlaan/Mimlitch/Baumann fails to expressly teach wherein the variable controls font color.
However, Chawla teaches wherein the variable controls font color. (e.g., variable tags to control font color of text within “Buy” widget see Chawla; par. 241; In some embodiments, the seller may have the option to customize the widget. For example, FIG. 20b shows an example App1 where, a widget logo-url 2040 is specified. The corresponding code then dynamically generates a widget 2035 having the image specified by the widget logo-url 2040. As another example, the widget 2045 shown in FIG. 20c is dynamically generated and customized based on the product-id code in the v:buy tag, e.g., 2050. Information such as text (e.g., “buy” or “Get it”), shape and/or color may also be specified in the various tags to dynamically generate customized or personalized buy widgets.)

In the analogous of developing and previewing controls for online web pages or applications, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the authoring tool for configuring controls as taught by Verlaan/Mimlitch/Baumann to include snippet of code for generating widget controls as taught by Chawla to provide the benefit of allowing a merchant to facilitate transactions with customers to better meet their online business needs. (see Chawla; par. 54) 

Claim 20 depends on claim 11:
Claim 19 is substantially encompassed in claim 9, therefore, Examiner relies on the same rationale set forth in claim 20, to reject claim 9.



Response to Arguments

Applicant’s arguments, with respect to the previously cited prior art failing to disclose the new limitations has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of newly applied “Mimlitch and Baumann” references. 




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KATSUHARA, AKIRA JP 02103626 A
Abstract; Then a file 8 to which source codes 1 are inputted and another file 9 to which comments 2 are inputted are independently provided and the files 8 and 9 are separately displayed in an overlapped state as if the files 8 and 9 constitute one file, so that comments 2 and source codes 1 can be edited separately.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145